UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4041


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELVIN JEROME JETER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.    J. Michelle Childs, District
Judge. (7:11-cr-00053-JMC-6)


Submitted:   June 29, 2015                    Decided:   July 8, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William Jacob Watkins, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Melvin Jerome Jeter appeals the district court’s judgment

revoking his supervised release and sentencing him to eight months

in prison.    Jeter’s attorney has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal but raising the issue of whether

Jeter’s sentence was reasonable.       Despite notice, Jeter has not

filed a pro se supplemental brief.      For the reasons that follow,

we affirm.

     As we recently held in United States v. Padgett, __ F.3d __,

2015 WL 3561289 (4th Cir. 2015), we review a district court’s

ultimate decision to revoke Jeter’s supervised release for abuse

of discretion.    Id. at *1; see United States v. Copley, 978 F.2d

829, 831 (4th Cir. 1992).      In so doing, we review a district

court’s factual findings underlying a revocation for clear error.

Padgett, 2015 WL 3561289 at *1.       Reliance on a clearly erroneous

material fact itself constitutes an abuse of discretion, United

States v. Zayyad, 741 F.3d 452, 458 (4th Cir. 2014), and we will

not disturb a district court’s revocation sentence unless it is

“plainly unreasonable.”    United States v. Crudup, 461 F.3d 433,

437 (4th Cir. 2006). Only if a revocation sentence is unreasonable

must we assess whether it is plainly so.    United States v. Moulden,

478 F.3d 652, 656 (4th Cir. 2007).



                                  2
      Our review of the record reveals no abuse of discretion by

the district court.      Jeter’s eight-month sentence was imposed at

the bottom of his 8-14 months policy statement range.             See U.S.

Sentencing Guidelines Manual § 7B1.4(a) (2014) (p.s.).             We find

no reason to disturb the presumptively reasonable sentence.              See

United States v. Webb, 738 F.3d 638, 642 (4th Cir. 2013).

      In accordance with Anders, we have reviewed the record and

have found no meritorious issues for appeal.              Accordingly, we

affirm the district court’s judgment.         This court requires that

counsel inform his client, in writing, of his right to petition

the Supreme Court of the United States for further review.             If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.            Counsel’s

motion must state that a copy thereof was served on the client.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    3